Citation Nr: 1023559	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-30 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to increases in the "staged" ratings (of 0 
percent prior to July 9, 2008, and 10 percent from that date) 
assigned for migraine/post-concussive headaches. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1999 to September 2003 and from June 2004 to September 
2006.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Salt Lake City, Utah Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
migraine headaches rated 0 percent, effective September 29, 
2006.  A September 2008 rating decision increased the rating 
for migraine headaches to 10 percent, effective July, 9 2008.  
The Veteran requested a Travel Board hearing; in February 
2010 he withdrew such request.  His claims file is now in the 
jurisdiction of the San Diego, California RO.   


FINDINGS OF FACT

1. Prior to September 4, 2007 the Veteran's 
migraine/postconcussive headaches were not shown to be 
manifested by characteristic prostrating attacks; however, 
they were rather frequent, with sensitivity to light and 
sound.

2. From September 4, 2007 to December 19, 2008 the Veteran's 
headaches are reasonably shown to have been manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

3. From December 19, 2008 the Veteran's headaches are not 
shown to be manifested by characteristic prostrating attacks.  


CONCLUSION OF LAW

The Veteran's migraine/postconcussive headaches warrant 
"staged" ratings of 10 percent prior to September 4, 2007, 
50 percent from September 4, 2007 to December 19, 2008, and 
10 percent from December 19, 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
(Code) 8100 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2008 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; and a November 2009 supplemental SOC readjudicated 
the matter after the appellant and his representative 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record.  He has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in June 2006, July 2008, 
and June 2009.  The examinations are adequate as they 
considered the evidence of record and the reported history of 
the Veteran, were based on an examination of the Veteran, and 
noted all physical findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO assigned staged ratings of 0 
percent prior to July 9, 2008 and 10 percent from that date. 

Migraine headaches are rated under Code 8100, which provides 
that migraines resulting in characteristic prostrating 
attacks averaging one in two months over the last several 
months warrant a 10 percent rating; migraines with less 
frequent attacks warrant a 0 percent rating.  Migraines 
resulting in characteristic prostrating attacks occurring on 
an average once a month over the last several months warrant 
a 30 percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a (schedular maximum) 50 
percent rating.  38 C.F.R. § 4.124a, Code 8100.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran's STRs reveal that while riding in a Humvee in 
Iraq in December 2004, he sustained a traumatic brain injury 
(TBI) from an improvised explosive device (IED) blast.  He 
suffered from post-concussive syndrome and other residuals of 
the blast.  The January 2007 rating decision on appeal 
granted service connection for headaches as a residual of the 
concussive injury.

On June 2006 VA examination (while still on active duty), the 
Veteran reported having migraine headaches for 18 months 
prior usually present in the left frontal region with extreme 
sensitivity to light, sound, and motion.  The headaches 
typically occurred twice per week and were pounding, dull, 
and aching, lasting from two hours to three days.  The 
functional impairment was that the Veteran was very sensitive 
to light and sound during flare ups.  

A September 4, 2007 VA outpatient treatment record notes that 
the Veteran had headaches two to three times per week of a 
squeezing bitemporal nature with an intensity of 8 or 9 out 
of 10, lasting up to 48 hours.  It was noted the headaches 
were associated with nausea and vomiting, photophobia and 
phonophobia, and required the Veteran to sleep in a dark 
room.  He reported that he thought that lack of sleep and 
working under the sun made the headaches worse.  There was no 
numbness or weakness associated with the headaches.  

On July 2008 VA examination the Veteran reported 
predominantly left frontal headaches associated with nausea, 
phonophobia, and photophobia.  The headaches were associated 
with blurred vision and ringing in the ears.  The Veteran 
reported the headaches were dull, pounding, and aching.  They 
occurred once or twice per week lasting from 6 to 8 hours up 
to a day or two.  During headaches the Veteran stayed in bed 
and was unable to do anything, but at times was "able to 
take care of some household chores."  At times he was able 
to go to work, but required medication.   

A December 19, 2008 VA outpatient treatment record notes that 
the Veteran reported severe migraine headaches once per month 
causing him to awake and vomit.  His last episode [of 
migraine] was one to two months prior; he had not sought 
recent healthcare for headaches.

A January 2009 VA outpatient treatment record notes that the 
Veteran reported migraine headaches 3 times per week with 
occasional (once per month) vomiting.

A March 2009 VA outpatient treatment record notes that the 
Veteran had headaches of a squeezing nature (worse on the 
right) once per week lasting from one to three days.  The 
headaches were exacerbated by light and noise with associated 
nausea.  The Veteran stated that he had learned to deal with 
the headaches and that Midrin was the most effective 
medication.    

A June 2009 VA outpatient treatment record notes that the 
Veteran continued to have one to two headaches per week with 
an intensity of 10 (on a scale of 10) every 2 months.

On June 2009 VA examination the Veteran reported headaches of 
a throbbing nature starting in the right temporal area and 
spreading to the back of the head.  There was 
hypersensitivity to light and noise accompanied by excessive 
sweating, nausea, and vomiting.  When headaches occurred the 
Veteran was able to go to work with the aid of medication.  
He experienced headaches once per week that lasted for two 
days.  He reported no numbness, tingling, or burning 
sensations.  He described a hypersensitivity to light that 
triggered and worsened headaches.  He reported being 
irritable.  He indicated that he was being treated with 
amitriptyline for headaches with minimal response and that he 
experienced headaches triggered or worsened by erections.   
The diagnosis was active migraine headaches.   

A September 2009 VA outpatient treatment record notes that 
the Veteran continued to have headaches one to two times per 
week at an intensity of 8 out of 10.  The headaches improved 
with sleep and were made worse by less sleep and exams.

An October 2009 VA outpatient treatment record notes that the 
Veteran had headaches two to three times per week depending 
on his medications.  He had more frequent headaches with more 
activity.   The severity averaged between 6 and 9 out of 10 
and the duration of the headaches was between 4 and 36 hours.  
The headaches improved with full rest such as sleeping.  It 
was noted that the migraine headaches did not incapacitate 
the Veteran but made him extremely irritable.  

A November 2009 VA outpatient treatment record notes that the 
Veteran had tolerable headaches that were made better with 
Midrin.    

 	Prior to September 4, 2007

Prior to September 4, 2007 the Veteran's migraine headaches 
were not shown to be manifested by characteristic prostrating 
attacks; therefore, the schedular criteria for a compensable 
rating for the headaches were not fully satisfied.  However, 
given that they occurred twice weekly, they were not "less 
frequent"; therefore, the manifestations exceeded the 
criteria for a 0 percent rating.  Given the frequency and the 
associated sensitivity to light and sound, it may be 
reasonably found that they approximated the criteria for a 10 
percent rating, warranting (with application of 38 C.F.R. 
§ 4.7) the assignment of such rating.  As the criteria for a 
10 percent rating were only approximated, and not met, for 
this period of time, it follows that the criteria for a still 
higher rating were not satisfied, and that a rating in excess 
of 10 percent was not warranted prior to September 4, 2007.



	From September 4, 2007 to December 19, 2008

The medical evidence of record reasonably shows that the 
Veteran's migraines were very frequent with completely 
prostrating and prolonged attacks from September 4, 2007 to 
December 19, 2008.  A September 4, 2007 VA outpatient 
treatment record notes that the Veteran had headaches two to 
three times per week with an intensity of 8 or 9 out of 10, 
lasting up to 48 hours.  It was noted that there was 
associated nausea, vomiting, photophobia, and phonophobia, 
and that the Veteran was required to sleep in a dark room 
(evidencing that they were prostrating).  He occasionally 
missed work due to migraine headaches.  On July 2008 VA 
examination the Veteran reported that the headaches occurred 
once or twice a week, and that at such times he stayed in bed 
and was unable to do anything.  Thus it is reasonably shown 
that the Veteran's migraines at least approximated the 
criteria for a 50 percent rating (warranting such rating).  

	From December 19, 2008 

A December 19, 2008 VA outpatient treatment record reflects 
that the Veteran's migraine headache disability had improved.  
It was noted his headaches occurred once a month and that the 
last one was one to two months prior.  There is no indication 
that the migraines continued to be manifested by 
characteristic prostrating attacks.  While he continued to 
have migraine headaches (with associated photophobia, 
phonophobia, and nausea) one to three times per week, they 
were not noted to be of the intensity associated with a 30 
percent or higher rating.  On June 2009 VA examination it was 
noted that the Veteran was able to work with the aid of 
medication.  VA outpatient treatment records from 2009 
indicate that the Veteran has learned to deal with his 
headaches; that they are controlled by Midrin; and that he 
considers them tolerable.  It was noted that the migraine 
headaches did not incapacitate the Veteran.  Consequently, 
from December 19, 2008 a 30 percent (or higher) rating for 
the headaches is not warranted.  

The Board has also considered whether a need for referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to migraine headaches that 
are not encompassed by the ratings assigned.  Therefore, the 
schedular criteria are not inadequate.  Furthermore, the 
disability picture presented by the migraine headache 
disability is not shown to be exceptional (he has indicated 
that even when they occur he is able to work).  Accordingly, 
referral for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran has worked and attended school full 
time, the matter of entitlement to a total rating based on 
individual unemployability is not raised by the record.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

"Staged" increased ratings of 10 percent prior to September 
4, 2007; 50 percent from September 4, 2007 to December 19, 
2008, and 10 percent from December 19, 2008, but no higher, 
are granted for the Veteran's migraine/postconcussive 
headaches, subject to the regulations governing payment of 
monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


